DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention II, claims 5-8, in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
This action is in reply to the election of claims 5-8 filed on 12/15/2021.  Claims 1-4 are withdrawn. Claims 5-8 are remain pending and have been examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a chuck mechanism for adsorbing a semiconductor device wafer with its device surface down and rotating it horizontally” and “an ultrasonic vibration device for applying an ultrasonic wave to the vertical spindle” in claim 5. In the instant case, the chuck mechanism is interpreted per the Applicant’s disclosure in paragraph [0052] to be a vacuum chuck (11). In the instant case the ultrasonic vibration device is interpreted per the Applicant’s disclosure in paragraph [0059] to be a ultrasonic oscillation wave device (16).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a chuck mechanism for adsorbing a semiconductor device wafer with its device surface down and rotating it horizontally” is indefinite because of the semiconductor device surface down and rotating [[it]]the semiconductor device horizontally”.
Claims 6-8 are rejected as being dependent on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara (US Patent No. 4,344,260) in view of Seddon (US Patent No. 10,685,863), hereinafter referred to as Ogiwara and Seddon, respectively.
	Regarding claim 5, Ogiwara discloses an apparatus for manufacturing a semiconductor device, comprising: 
	a chuck (fig 1, 5) on a vertical spindle (fig 1, 6) for supporting a semiconductor wafer (fig 1, 5 supports W) and rotating horizontally (col 3, line 66 – col 4, line 2); 
	a rotating blade (fig 1, 8) which is rotated horizontally on a vertical spindle (fig 1, 9), to trim a circumferential side surface of the semiconductor device wafer (col 4, lines 14-24, 8 grinds W); and 

	Seddon teaches an apparatus for manufacturing a semiconductor device, comprising: 
	a chuck mechanism for adsorbing a semiconductor device wafer with its device surface down and rotating it horizontally (col 3, lines 16-19, and col 5, lines 9-10, 4/40 is a vacuum chuck); 
	a rotating blade (col 5, lines 11-22, 46 is a grinding wheel) which is rotated horizontally by a vertical spindle (col 5, lines 11-22, 50), the semiconductor device wafer adsorbed by the chuck mechanism and rotated horizontally (col 3, lines 32-35, 16 is coupled to 4/40, and allows the chuck to rotate while also keeping vacuum); and 
	an ultrasonic vibration device for applying an ultrasonic wave to the vertical spindle (col 5, lines 11-22, 34 is directly coupled with 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogiwara with the teachings of Seddon to incorporate the vacuum chuck because the use of a vacuum chuck reduces waste and processing time without having to change out removable films or materials to retain the wafer on the chuck. Further, per MPEP 2143(I)(A), it has been held that the combination of old elements is held to be obvious over the prior art. Where in the instant case to include the vacuum chuck as taught by Seddon in the system of Ogiwara, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ogiwara with the teachings of Seddon to incorporate the ultrasonic vibration device directly coupled to the vertical spindle because the ultrasonic device assists with the breakdown of the material of the wafer by increasing the life of the grinding wheel (col 5, lines 10-21 and col 4, lines 1-10, summarized).
	Regarding claim 6, Ogiwara a modified discloses the elements of the claimed invention as stated above in claim 5, but does not explicitly disclose a cup grinding wheel for processing a back surface of the semiconductor device wafer trimmed by the rotating blade to thin the semiconductor device wafer is provided above the chuck mechanism.
	However, Seddon as modified further teaches the use of a cup grinding wheel for processing a back surface of the semiconductor device wafer to thin the semiconductor device wafer is provided above the chuck mechanism (col 3, lines 27-33, 10) and wherein multiple grinding devices are used simultaneously or sequentially on the same chuck (col 4, lines 43-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ogiwara with the teachings of Seddon to incorporate the cup grinding wheel for processing the back surface of the semiconductor device in addition to the edge grinding wheel because the use of multiple devices enhances the lifetimes .
	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara (US Patent No. 4,344,260) in view of Seddon (US Patent No. 10,685,863), as applied to claims 5 and 6, respectively, and in further view of Kagamida (US Patent No. 5,658,189), hereinafter referred to as Ogiwara, Seddon, and Kagamida, respectively.
	Regarding claims 7 and 8, Ogiwara as modified further discloses the apparatus for manufacturing the semiconductor device according to claims 5 and 6, respectively, and wherein the vertical spindle is journaled above the rotating blade (fig 1, 8 is supported by 9).
	Ogiwara as modified does not explicitly disclose wherein the vertical spindle is journaled below the rotating blade.
	Kagamida teaches an apparatus for manufacturing a semiconductor device comprising: a chuck (fig 1, 11), a wafer on the chuck (fig 1, 44), a rotating blade (fig 1, 65) on a vertical spindle (fig 1, 62), wherein the spindle is journaled above and below the rotating blade (fig 1, 62 is supported and journaled by 50, 52, 50A, and 50B, which supports the spindle above and below the rotating blade 64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ogiwara with the teachings of Kagamida to incorporate the journaling of the spindle apparatus above and below the rotating blade because this allows the user to adjust the height of the spindle in relation to the wafer which enhances the accuracy of grinding the circumferential edge of the wafer (col 3, lines 54-65, summarized).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723      

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723